Citation Nr: 1732687	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post triple bypass for the period on appeal prior to May 2, 2013, and a rating in excess of 30 percent for the period on appeal from May 2, 2013.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the present appeal currently resides with the RO in Providence, Rhode Island.  In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

The Board remanded this matter in August 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period on appeal prior to May 2, 2013, the evidence shows a workload of greater than 7 but not greater than 10 METs, dyspnea, and continuous use of medication.

2.  For the period on appeal from May 2, 2013, the evidence shows a workload greater than 5 METs but not greater than 7 METs, and cardiac dilatation.


CONCLUSIONS OF LAW

1.  For the period on appeal prior to May 2, 2013, the criteria for a disability rating in excess of 10 percent for coronary artery disease status post triple bypass have not been met during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).

2.  For the period on appeal from May 2, 2013, the criteria for a disability rating in excess of 30 percent for coronary artery disease status post triple bypass have not been met during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2010, the RO granted service connection for coronary artery disease status post triple bypass and assigned a 10 percent rating, effective August 25, 2008.  The Veteran expressed disagreement with the initial rating assigned by way of a March 2011 notice of disagreement.  Thereafter, in December 2014, the RO issued a rating decision in which it increased the Veteran's rating to 30 percent, effective May 2, 2013.  Thus, the increased ratings issues on appeal are summarized as follows: (1) entitlement to an initial disability rating in excess of 10 percent for coronary artery disease status post triple bypass for the period on appeal prior to May 2, 2013; and (2) entitlement to a disability rating in excess of 30 percent for coronary artery disease status post triple bypass for the period on appeal from May 2, 2013.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the RO initially assigned a rating under 38 C.F.R. § 4.104, Diagnostic Code 7017-7005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Based on the evidence presented, the Board finds that Diagnostic Codes 7005, 7006, and 7017 are particularly relevant in the present case.

Diagnostic Code 7005 sets forth the criteria for rating arteriosclerotic heart disease (coronary artery disease), Diagnostic Code 7006 sets forth the criteria for rating myocardial infarction, and Diagnostic Code 7017 sets forth the criteria for rating coronary bypass surgery.  Under all three diagnostic codes, a 10 percent rating is warranted when a workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted when there was more than one episode of acute congestive heart failure in the past year; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Under Diagnostic Code 7005, a 100 percent rating is warranted for chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

Under Diagnostic Code 7006, a 100 percent rating is warranted during and for three months following myocardial infarction documented by laboratory tests.  A 100 percent rating is also warranted when there is a history of documented myocardial infarction that has resulted in chronic congestive heart failure; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

Lastly, under Diagnostic Code 7017, a 100 percent rating is warranted for three months following hospital admission for surgery; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Board notes that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

Here, VA provided an examination in September 2010 during which it was noted that the Veteran's heart condition had its onset in 1998, his condition has been stable since onset, and he was taking Aspirin and Vytorin to treat his condition at that time.  The examiner reported that the Veteran did not have a history of cardiac trauma, cardiac neoplasm, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, angina, dizziness, syncope, fatigue, nor non-anginal chest pain, and other conditions.  Additionally, there was no evidence of congestive heart failure and it was noted that the Veteran experienced severe dyspnea on exertion.

The examiner documented the following: METs estimated at 9-10; the Veteran was able to take 5-6 flights of stairs before experiencing dyspnea; and he did not have an ejection fraction of 50 percent or less.  According to the examiner, a contemporaneous private stress echocardiogram documents an ejection fraction of 60 percent, mild mitral regurgitation, and that the Veteran was positive for focal inferolateral myocardial infarction.  METs were not reported.

Upon examination in June 2012, an examiner reported that the Veteran required Vytorin for control of his condition and has had a myocardial infarction.  It was noted again that the Veteran has not had congestive heart failure, cardiac arrhythmia, infectious heart conditions (including active valvular infection, endocarditis, pericarditis, and syphilitic heart disease), nor pericardial adhesions.  It was also noted that the Veteran has not been hospitalized for his condition other than for his acknowledged surgical procedures.  There was also no evidence of cardiac hypertrophy or cardiac dilatation, and the examiner noted that the Veteran denied experiencing symptoms with any level of physical activity.

During his May 2013 Board hearing, the Veteran reported that his disability prevents him from overexerting himself and engaging in strenuous exercise.  He testified that he gets winded doing simple activities such as mowing the lawn and washing the car, which is a symptom that he also experienced prior to his 2002 bypass surgery.  He reported that he completed a stress test and an echocardiogram with a private physician during the month prior to his May 2013 hearing, but the Board notes that the Veteran did not respond to VA's request for authorization to get these records.  See VA correspondence dated September 3, 2014.

July 2014 VA treatment records indicate that the Veteran's heart disability was stable, a March 2014 nuclear stress test was unremarkable, and he was being followed by a private cardiologist at that time.

The most recent VA examination was provided in October 2014, at which time it was noted that the Veteran had a myocardial infarction in 2002 and has not had the following: congestive heart failure, cardiac arrhythmia, a heart valve condition, infectious heart conditions, or pericardial adhesions.  Physical examination revealed regular rhythm, normal heart sounds, and no edema.  In addition, there was no evidence of cardiac hypertrophy, but there was evidence of cardiac dilatation that was detected on a subsequent echocardiogram.  A left ventricular ejection fraction of 65-70 percent was noted.  In an interview-based METs test, the examiner noted the Veteran's report of dyspnea and fatigue and the examiner documented a METs level of ">5-7," which has been found to be consistent with activities such as walking 1 flight of stairs, golfing (without cart), mowing a lawn (push mower), or engaging in heavy yard work (digging).  According to the examiner, the Veteran's estimated METs better reflect his cardiac functioning status, as the Veteran did not present with symptoms of dyspnea with echocardiogram.

In light of the foregoing, the Board notes that an initial rating in excess of 10 percent is not warranted for the period on appeal prior to May 2, 2013.  In so finding, the Board notes that neither a workload less than 7 METs, cardiac hypertrophy, cardiac dilatation, congestive heart failure, nor left ventricular dysfunction with an ejection fraction of 50 percent or less were shown during that period.  Additionally, the Board notes that the Veteran did not experience myocardial infarction nor did he undergo coronary bypass surgery during that period.  The evidence shows a workload of greater than 7 but not greater than 10 METs, dyspnea, and the continuous use of medication, which best approximates a rating of 10 percent during the period prior to May 2, 2013.

With regard to the period on appeal from May 2, 2013, the Board notes again that congestive heart failure has not been documented.  Further, neither a METs level of 5 or less nor left ventricular dysfunction with an ejection fraction of 50 percent or less have been documented.  Again, there is no evidence of myocardial infarction or coronary bypass surgery during this period.  The evidence shows a workload greater than 5 METs but not greater than 7 METs and cardiac dilatation during this period.

For these reasons, the Board finds that a rating in excess of 10 percent for coronary artery disease status post triple bypass is not warranted for the period on appeal prior to May 2, 2013, and a rating in excess of 30 percent is not warranted for the period on appeal from May 2, 2013.  The Board acknowledges that the RO granted service connection for scars and hypertension secondary to the Veteran's service-connected heart disability in rating decisions that were issued in August 2013 and December 2014, respectively.  The Veteran has not indicated that he wishes to appeal the ratings assigned, and thus, the Board will not address these secondary conditions at this time.

Additionally, the Board notes that VA treatment records dated in December 2008 and January 2010 indicate that the Veteran is college educated, he has been in sales most of his life, and he worked in phone sales at that time.  Although the September 2010 examiner noted that the Veteran was employed full time and lost time from work due to his disability, the examiner noted "0" when asked to document how much time he lost from work during the previous 12-month period.  That examiner also reported that the Veteran's heart condition did not have any effects on his usual occupation and he did not have resulting work problems.  Further, notwithstanding the Veteran's March 2011 report that he has lost time from work due to his disability, treatment, and recovery and the October 2014 examiner's report that the Veteran is unable to do any work that involves physical exertion due to dyspnea and fatigue associated with his heart disability, the record does not show that the Veteran is currently unemployable as a result of his disability.  Thus, the Board finds that the issue of his entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the period on appeal prior to May 2, 2013, a disability rating in excess of 10 percent for coronary artery disease status post triple bypass is denied.

For the period on appeal from May 2, 2013, a disability rating in excess of 30 percent for coronary artery disease status post triple bypass is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


